                   Case 2:19-cv-01911-MJP Document 40 Filed 03/04/21 Page 1 of 3




 1                                                     THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                              No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                     STIPULATED MOTION TO EXTEND THE
11                                                     DEADLINE FOR THE JOINT STATUS
                             Plaintiff,                REPORT & RELATED DEADLINES
12
               v.                                      NOTE ON MOTION CALENDAR:
13                                                     MARCH 4, 2021
      BRYAN GARCIA CRUZ, an individual,
14    and DAVID ANDINO MAISONAVE, an
      individual,
15
                             Defendants.
16

17
              WHEREAS on November 22, 2019, Plaintiffs, The Pokémon Company International,
18
     Inc. (“TPCi”), filed a lawsuit against, then-anonymous, John/Jane Does 1-3;
19
              WHEREAS on March 26, 2020, Plaintiffs TPCi filed an Amended Complaint naming
20
     Bryan Garcia Cruz, an individual, as Defendant;
21
              WHEREAS on November 25, 2020, Plaintiffs TPCi filed a Second Amended Complaint
22
     naming an additional Defendant, David Andino Maisonave, an individual;
23
              WHEREAS on March 24, 2020, Mr. Cruz signed a Waiver of the Service of Summons;
24
              WHEREAS on December 5, 2020, the Second Amended Complaint was personally
25
     served on Mr. Andino;
26

      STIPULATED MOTION AND [PROPOSED]                                       Perkins Coie LLP
      ORDER (No. 19-cv-1911MJP) – 1                                    1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     151651166.1                                                            Fax: 206.359.9000
             Case 2:19-cv-01911-MJP Document 40 Filed 03/04/21 Page 2 of 3




 1            WHEREAS on January 28, 2021 the Court extended the Joint Status Report deadline to
 2   March 5, 2021.
 3            WHEREAS TPCi continues to engage in settlement discussions with Mr. Andino and Mr.
 4   Cruz;
 5            NOW THEREFORE Plaintiffs and Defendants stipulate to the following schedule:
 6            1.     The Parties agree to, and with the Court's permission shall, exchange initial
 7   disclosures no later than April 19, 2021.
 8            2.     The Parties agree to, and with the Court's permission shall, file their Joint Status
 9   Report no later than April 19, 2021.
10

11                 4 , 2021
      DATED: March __
12
                                                            CDocuSigned by:




13     By: s/Holly M Simpkins                           By:���
       Holly M. Simpkins, WSBA No. 33297                Bryan Garcia Cruz
14     Lauren W. Staniar, WSBA No. 48741                5509 Legacy Crescent Place, Unit 302
       Jacob P. Dini, WSBA No. 54115                    Riverview, FL 33578-2818
15     Perkins Coie LLP
       1201 Third Avenue, Suite 4900                    Defendant
16     Seattle, WA 98101-3099
17     Telephone: 206.359.8000
       Facsimile: 206.359.9000
18     E-mail: hsimpkins@perkinscoie.com                By:�
       E-mail: lstaniar@perkinscoie.com                 David Andino Maisonave
19     E-mail: jdini@perkinscoie.com                    221 W Laurel Street
                                                        Willard, OH 44890-1342
20     Attorneys for Plaintiff, The Pokemon
21     Company International, Inc.                      Defendant

22
23
24

25

26

      STIPULATED MOTION AND [PROPOSED]                                              Perkins Coie LLP
      ORDER (No. 19-cv-191 lMJP)-2                                            1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     151651166.1                                                                   Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 40 Filed 03/04/21 Page 3 of 3




 1                                             [PROPOSED] ORDER
 2            Pursuant to the parties’ stipulation, it is so ordered.
 3

 4    DATED:                          , 2021
 5

 6

 7                                                    THE HONORABLE MARSHA J. PECHMAN
                                                      United States District Judge
 8

 9   Presented by:
     s/Holly M. Simpkins
10   Holly M. Simpkins, WSBA No. 33297
11   Lauren W. Staniar, WSBA No. 48741
     Jacob P. Dini, WSBA No. 54115
12   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
13   Seattle, WA 98101-3099
     Telephone: 206.359.8000
14   Facsimile: 206.359.9000
15   E-mail: hsimpkins@perkinscoie.com
     E-mail: lstaniar@perkinscoie.com
16   E-mail: jdini@perkinscoie.com

17   Attorneys for Plaintiff,
     The Pokémon Company International, Inc.
18
19

20

21

22

23

24
25

26

      STIPULATED MOTION AND [PROPOSED]                                        Perkins Coie LLP
      ORDER (No. 19-cv-1911MJP) – 3                                     1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     151651166.1                                                             Fax: 206.359.9000
